COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00403-CV


Tom S. Diffley                            §    From the County Court at Law No. 1

                                          §    of Tarrant County (2012-005713-1)
v.
                                          §    November 26, 2014

Federal National Mortgage                 §    Opinion by Justice Gabriel
Association, a/k/a Fannie Mae

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Tom S. Diffley shall bear the costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                           Justice Lee Gabriel